      Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 1 of 17



            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Commonwealth of Pennsylvania,
By Attorney General Josh Shapiro,

            Plaintiff,
                                             Case No. 3:17-cv-1814
            v.
                                             (Judge Mariani)
Navient Corporation and Navient Solutions,
LLC,
                                             (Electronically Filed)
            Defendants.


PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO NAVIENT
SOLUTIONS’ MOTION TO MODIFY PROTECTIVE ORDER OR REFER
     DISCOVERY MATTERS TO SPECIAL MASTER VANASKIE
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 2 of 17



                               INTRODUCTION

      Plaintiff Commonwealth of Pennsylvania, by Attorney General Josh Shapiro

(“Commonwealth”), respectfully submits its brief in opposition to Navient

Solutions’ Motion to Modify the Protective Order or Refer Discovery Matters to

Special Master Vanaskie.

      Discovery in this case is currently governed by a stipulated Confidentiality

Agreement and Protective Order (“Protective Order” or “Order”) that Defendants

and the Commonwealth (collectively, the “Parties”) jointly filed on May 4, 2018

(Doc. 31-2), which the Court ordered accepted on May 7, 2018 (Doc. 32).1 On

February 7, 2019, Navient Solutions (“Navient”) filed the pending Motion to

Modify the Protective Order or Refer Discovery Matters to Special Master

Vanaskie (Doc. 62) (“Motion”).

      With its Motion, Navient is asking the Court to Amend the Protective Order

to prohibit the Commonwealth from sharing “consumer data or individual

borrower files” with any state or local law enforcement agencies outside

Pennsylvania. Under Section 12.2 of the Protective Order, “Except as otherwise

provided in this Order, its terms may be amended only by written stipulation of the



1
 The Commonwealth notes that although the Court recognized “the documents as
agreements between the parties, and will accordingly enforce them as such,” the
Court was careful to express “no opinion as to the merits of the agreements and
neither approves or disapproves of their contents.” Doc. 32.

                                         1
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 3 of 17



Parties or by order of the Court, on noticed motion, for good cause shown.” Doc.

31-2 at § 12.2. Navient negotiated and agreed to the Protective Order, including the

sharing provisions. Under the terms of the Protective Order, Navient must show

the Court good cause to amend the Order. As explained herein, Navient has not

shown good cause and, thus, the Commonwealth urges the Court to deny Navient’s

Motion and to decline to refer this dispute to Special Master Vanaskie.

                                   ARGUMENT

I.    Under the Pansy Factors, Navient Has Failed to Meet the Balancing
      Test to Show Good Cause to Amend the Protective Order

      In determining whether good cause exists to amend a protective order, courts

use a seven-factor test described by the Third Circuit in Pansy v. Borough of

Stroudsburg, 23 F.3d 772 (3d Cir. 1994). The Pansy test may be used both in

considering whether to issue a protective order in the first place and in considering

whether to modify an existing protective order. Bobrick Washroom Equip., Inc. v.

Scranton Prod., Inc., No. 3:14-CV-00853, 2017 WL 928917, at *1 (M.D. Pa. Mar.

8, 2017)(citing Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994)).

Navient’s brief did not address the Pansy factors, but the Commonwealth believes

they are relevant given that the Protective Order and courts have relied on them.

The seven factors are:

      (1) whether disclosure will violate any privacy interests; (2) whether
      the information is being sought for a legitimate purpose or for an
      improper purpose; (3) whether disclosure of the information will


                                          2
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 4 of 17



      cause a party embarrassment; (4) whether confidentiality is being
      sought over information important to public health and safety; (5)
      whether the sharing of information among litigants will promote
      fairness and efficiency; (6) whether a party benefitting from the order
      of confidentiality is a public entity or official; and (7) whether the
      case involves issues important to the public.

Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)(citing

Pansy, 23 F.3d at 787-91). These factors, however, are “neither mandatory

nor exhaustive.” Id. “In addition, a Court deciding whether to modify an

existing protective order must consider the parties’ reliance on the protective

order.” Bobrick, 2017 WL 928917, at *1 (citing Pansy, 23 F.3d at 790).

      Navient, “as the party seeking to modify the [Protective Order] must come

forward with a reason to modify the order.” Bobrick, 2017 WL 928917, at *2

(internal citations and quotations omitted). Like the plaintiff in Bobrick, Navient is

seeking to modify a protective order to which it freely agreed. Navient’s

grievances that it believes warrant modification are, like those of Bobrick, “both

overstated and entirely of its own making.” Id. If Navient had wished to prevent

the Commonwealth from sharing discovery materials with other law enforcement

agencies, it could have negotiated such a prohibition. As discussed in Section II,

below, it never did.

      A.     Disclosure to Law Enforcement Will Not Violate Privacy Interests

      Turning to the Pansy factors, the first question is whether disclosure would

violate privacy interests. It would not. Under Section 7.2(i) of the Protective Order,


                                          3
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 5 of 17



the Commonwealth may only share discovery materials with another state law

enforcement agency (“receiving agency”) if the other agency signs a Declaration of

Compliance with Confidentiality Agreement and Protective Order (“Declaration of

Compliance”). In signing the Declaration of Compliance, a receiving agency must

agree, inter alia, to: (1) be bound by the Protective Order, (2) refrain from re-

sharing the data, (3) use the data only to investigate potential violations or and/or

enforce any law, and (4) submit to the jurisdiction of this Court for the purpose of

enforcing the Protective Order.2

      Under the Protective Order, the Commonwealth is permitted to share

discovery materials with a receiving agency only if the receiving agency is

“empowered to investigate matters or prosecute laws, regulations, or rules which

Pennsylvania determines may be implicated by documents or information subject

to this Order.” Thus, the Protective Order limits both the Commonwealth’s ability

to share the data and the receiving agency’s ability to use it. No receiving agency

can re-share the data or use it for anything other than a law enforcement purpose.

Thus, keeping the existing Protective Order in place would not violate privacy




2
 Navient’s brief incorrectly asserts that if the Commonwealth were to share the
data with a receiving agency, the data would suddenly be “beyond the reach of this
Court’s jurisdiction and authority to protect.” Doc. 62 at 5. The Declaration of
Compliance explicitly binds any receiving agency to the terms of the Protective
Order and requires them to submit to the jurisdiction of this Court.

                                           4
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 6 of 17



interests because the order already provides complete protection of Navient’s

sensitive discovery materials.

      B.     The Information is Being Sought for a Legitimate Purpose

      Under the second Pansy factor, the Court should consider whether the

information is being sought for a legitimate purpose or for an improper purpose.

Here, the borrower data would be sought solely for law enforcement purposes. If

the Commonwealth were to disclose it to another agency, it would do so only to

allow that agency to use it for a law enforcement purpose. Navient has not alleged

an improper purpose, nor is there any indication that the Commonwealth or another

law enforcement agency seeks the data for an improper purpose. To the contrary,

the purposes are entirely legitimate: to protect student loan borrowers from

unlawful loan servicing practices.

      Unlike the trade secret information at issue in Bobrick, the nature of the

information in the borrower files is not a trade secret that could be improperly

shared to benefit Navient’s competitors. Nor would the law enforcement agencies

have any incentive to use it improperly.

      C.     Disclosure of the Information Will Not Cause a Party
             Embarrassment

      The third Pansy factor asks the Court to consider whether disclosure will

cause a party embarrassment. “As the Third Circuit recognized, ‘it may be

especially difficult for a business enterprise, whose primary measure of well-being


                                           5
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 7 of 17



is presumably monetizable, to argue for a protective order on this

ground.’” Bobrick, 2017 WL 928917, at *3 (quoting Pansy, 23 F.3d at 787). The

confidential disclosure of the borrower data to other law enforcement agencies—

which the agencies would be prohibited from re-sharing—does not pose any risk of

embarrassment. Navient has not argued that potential embarrassment is a reason

for modifying the order.

      D.     Confidentiality is Not Being Sought over Information Important
             to Public Health and Safety, But the Information is Important to
             Public Welfare

      The fourth Pansy factor asks the Court to consider whether confidentiality is

being sought over information important to public health and safety. In Pansy, the

Third Circuit explained that “[c]ircumstances weighing against confidentiality

exist when confidentiality is being sought over information important to public

health and safety.” Pansy, 23 F.3d at 787. This factor is not directly applicable here

as the information would not be shared with the public at large but only law

enforcement agencies who execute the Declaration of Compliance. However, the

public policy arguments in favor of sharing the Navient data are similar to those in

favor of sharing public health data. This lawsuit seeks to change corporate

behavior and remedy Navient’s harmful conduct that the Commonwealth alleges

has cost student loan borrowers billions in additional interest charges. The

borrower data will reveal the specific individual borrowers who suffered as a result



                                          6
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 8 of 17



of Navient’s conduct. The Commonwealth may identify borrowers who live in

other states and who may benefit from a referral to other law enforcement. The

benefit to public welfare and economic well-being of allowing such sharing is

analogous to the benefit of sharing information that is important to public health

and safety.

      E.      Sharing of Information Among Litigants Will Promote Fairness
              and Efficiency

      The fifth Pansy factor asks whether the sharing of information among

litigants will promote fairness and efficiency. This factor weighs against modifying

the Protective Order. The purpose of law enforcement investigations is to identify

and remedy unlawful conduct, and to deter future unlawful conduct. This case and

others against Navient are intended to prevent unfair acts and practices. Although

the Pansy factor’s “fairness” has a more general meaning than the specific

“unfairness” prohibited by Federal and state law, this factor nonetheless supports

the idea that a law enforcement agency should be able to refer violations of law to

other law enforcement agencies. Moreover, within the context of this litigation,

there is no element of unfairness implicated. The sharing of the information as

contemplated would be serving legitimate law enforcement purposes.




                                          7
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 9 of 17



      F.     The Party Benefitting from the Protective Order is Not a Public
             Entity or Official

      Sixth, the Court asks whether the party benefitting from the order of

confidentiality is a public entity or official. Here, Navient is seeking to modify the

protective order for its benefit, and Navient is not a public entity. Thus this factor

weighs against modifying the Protective Order. Bobrick, 2017 WL 928917, at *4.

      G.     The Case Involves Issues Important to the Public

      Finally, the Pansy test asks whether the case involves issues important to the

public. Clearly a nationwide case alleging billions of dollars in harm caused by the

nation’s largest originator and servicer of student loans involves issues important

to the public. However, the case alone implicating public issues is not sufficient. In

Bobrick, this Court held that “the fact that this litigation may have some public

importance does not mean that modification of the [Protective Order] in order to

permit” another employee of a party to view protected information “implicates any

public interests.” Id. In order for this factor to weigh against modification, we must

consider whether disclosure to other law enforcement “implicates any public

interests.” Here the public interest weighs against modifying the Protective Order,

as it would impair the ability to share with other law enforcement agencies seeking

to enforce their own law. Thus, the Pansy factors collectively weigh against

modifying the Protective Order.




                                           8
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 10 of 17



II.   The Parties Have Relied on the Protective Order for Nearly a Year;
      Navient Negotiated and Agreed to the Protective Order Knowing that
      the Commonwealth Was Requesting Nationwide Borrower Data

      “The Court must also consider the parties’ reliance on” the Protective Order.

Bobrick, 2017 WL 928917, at *4. Here, the Protective Order has been in place for

nearly a year, and both Parties have relied on it in producing confidential

information. Importantly, Navient agreed to the Protective Order after the

Commonwealth served its first discovery requests seeking nationwide servicing

data. Therefore, Navient was on notice from the outset that this information was

being sought by the Commonwealth and it was completely foreseeable that such

information would be produced. Nonetheless, the Protective Order that was

eventually agreed upon contained no limitation on distribution of servicing data to

other law enforcement entities.

      Further, Navient did not raise the idea of amending the Protective Order with

the Commonwealth in the time between the first discovery request and the Court’s

December 17, 2018 Order denying the Motion to Dismiss.

      Both Parties have benefited and relied upon the Protective Order in the

months since it went into effect. As this Court has written,

      The parties’ reliance on the [Protective Order] throughout the course
      of litigation weighs against [the] request for modification. See Phillips
      Petroleum, 158 F.R.D. at 47 (“[B]oth parties have used and benefitted
      from the agreed upon Protective Order, recognizing that certain
      confidential or sensitive information, including commercial data,
      would be sought in discovery. The parties did not negotiate the terms


                                          9
       Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 11 of 17



       of the Protective Order in a vacuum, and voluntarily reached their
       agreement to facilitate discovery, based in part upon their experiences
       in past related litigation.”)

Bobrick, 2017 WL 928917, at *4. The Court should not modify the Protective

Order because the parties have negotiated and relied upon it. The negotiation did

not happen in a vacuum; both parties were aware of the nationwide scope of the

data being sought by the Commonwealth.

III.   The Sensitivity of the Data Poses No Reason to Preclude Sharing

       In its October 16, 2018 Opinion ordering Navient to produce borrower

records, this Court rejected Navient’s argument that the sensitivity of the

information prohibited its disclosure to the Commonwealth and therefore the

information sought was the proper subject of a discovery request under the Federal

Rules of Civil Procedure. Doc. 44 at 9-10 (rejecting argument that FISMA trumps

a proper state agency request for records under Rule 34). The issues as addressed

in that Opinion accurately reflect the fact that civil discovery process by its very

nature involves the sharing of sensitive documents and data. The Federal Rules of

Civil Procedure provide a mechanism for courts to impose protective orders when

warranted. Navient requested and negotiated a protective order. The process is

working as intended, and the Protective Order allows the Commonwealth to share

under limited circumstances, as described above.




                                          10
      Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 12 of 17



      Navient would have the various state attorney general offices “walled off”

from one another, but these entities must be permitted the opportunity to share

information in order to perform their core duties of protecting the public. The

sharing of this information in this instance should not be equated to opening

Pandora’s box; any enforcement actions by other agencies would still be subject to

safeguards.

IV.   The Court Should Not Refer This Dispute to Special Master Vanaskie

      As an alternative argument, Navient raises the prospect of referring this

matter to Special Master Vanaskie. Respectfully, the narrow issue at hand does not

necessitate the Special Master’s involvement. Navient’s position is clear: it wants

to fully prohibit the Commonwealth from sharing nationwide borrower data with

other state law enforcement entities. Navient has not proposed any type of

compromise sharing arrangement which might require the repeated application of a

balancing test. While certain aspects of this case may be complex, this narrow

issue of whether Navient has shown good cause to amend the Protective Order can

be decided by the Court.


                                 CONCLUSION

      For the forgoing reasons, Navient’s Motion to Modify the Protective Order

or Refer Discovery Matters to Special Master Vanaskie should be denied.

Dated: March 13, 2019           Respectfully submitted,


                                         11
Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 13 of 17



                      Josh Shapiro
                      Attorney General

                      __/s/ John M. Abel_____________
                      John M. Abel, PA 47313
                      (Email: jabel@attorneygeneral.gov)
                      (Phone: 717-783-1439)
                      (Fax: 717-705-3795)
                      Senior Deputy Attorney General
                      Attorney for Plaintiff
                      Commonwealth of Pennsylvania
                      15th Floor, Strawberry Square
                      Harrisburg, PA 17120

                      Nicholas F. B. Smyth, PA 307972
                      (Email: nsmyth@attorneygeneral.gov)
                      (Phone: 412-880-0475)
                      (Fax: 412-880-0196)
                      Senior Deputy Attorney General
                      Attorney for Plaintiff
                      Commonwealth of Pennsylvania
                      1251 Waterfront Place, Mezzanine Level
                      Pittsburgh, PA 15222

                      Jesse F. Harvey, PA 63435
                      (Email: jharvey@attorneygeneral.gov)
                      (Phone: 412-565-2883)
                      (Fax: 412-880-0196)
                      Senior Deputy Attorney General
                      Attorney for Plaintiff
                      Commonwealth of Pennsylvania
                      1251 Waterfront Place, Mezzanine Level
                      Pittsburgh, PA 15222

                      Jill Ambrose, PA 323549
                      (Email: jambrose@attorneygeneral.gov)
                      (Telephone: 412-565-3050)
                      (Fax: 412-880-0196)
                      Deputy Attorney General
                      Attorney for Plaintiff


                              12
Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 14 of 17



                      Commonwealth of Pennsylvania
                      1251 Waterfront Place, Mezzanine Level
                      Pittsburgh, PA, 15222




                              13
      Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 15 of 17



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Commonwealth of Pennsylvania,
By Attorney General Josh Shapiro,

             Plaintiff,
                                                 Case No. 3:17-cv-1814
             v.
                                                 (Judge Mariani)
Navient Corporation and Navient Solutions,
LLC,
                                                 (Electronically Filed)
             Defendants.


    CERTIFICATE OF COMPLIANCEWITH LOCAL RULE 7.8(b)(3)


      I, John M. Abel, hereby certify that the foregoing Memorandum of Law in

Opposition to Navient Defendants’ Motion to Modify the Protective Order or Refer

Discovery Matters to Special Master Vanaskie is in compliance with Local Rule

7.8(b)(3). The brief contains 2,960 words as computed by Microsoft Office Word.


                                             /s/ John M. Abel

Date: March 13, 2019




                                       14
      Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 16 of 17



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Commonwealth of Pennsylvania,
By Attorney General Josh Shapiro,

             Plaintiff,
                                                 Case No. 3:17-cv-1814
             v.
                                                 (Judge Mariani)
Navient Corporation and Navient Solutions,
LLC,
                                                 (Electronically Filed)
             Defendants.


                          CERTIFICATE OF SERVICE


      I, John M. Abel, hereby certify that a true and correct copy of the foregoing

Memorandum of Law in Opposition to Navient Defendants’ Motion to Modify the

Protective Order or Refer Discovery Matters to Special Master Vanaskie was

served upon all counsel of record who are deemed to have consented to electronic

filing through the Court’s CM/ECF system on this 13th day of March, 2019.



                                      /s/ John M. Abel
                                      John M. Abel, PA 47313
                                      (Email: jabel@attorneygeneral.gov)
                                      (Phone: 717-783-1439)
                                      (Fax: 717-705-3795)
                                      Senior Deputy Attorney General
                                      Attorney for Plaintiff
                                      Commonwealth of Pennsylvania
Case 3:17-cv-01814-RDM Document 76 Filed 03/13/19 Page 17 of 17



                            15th Floor, Strawberry Square
                            Harrisburg, PA 17120
